DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.
The RCE filing amends claim 14.
Claims 1-15 remain pending with claims 1-13 remaining withdrawn.
Claims 14 and 15 are considered on the merits herein.
Information Disclosure Statement
The information disclosure statement filed 11/09/17 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Regarding the statement (see Remarks 08/20/2020 pages 6-7) that section III(c) of the IDS Transmittal letter notes that the English language version of the search report or action indicates the degree of relevance found by the foreign office, the Examiner understands that a search report can indicate the degree of relevance. However, the issue is that the IDS filed 11/09/2017 does not list the search report for consideration and merely lists foreign patent documents. As such, the IDS as filed does not include a concise explanation of the relevance of each reference listed that is not in the English language.  The applicant has cited references in two different IDS documents on 11/09/2017.  If the applicant would like the office actions of the CN applications to be considered, they are encouraged to submit an IDS in the manner prescribed by the MPEP 609.08 including a PTO/SB/08, as the applicant did 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite “wherein the cell piece units connected in one string are sequentially arranged in an overlapped manner”.  In the context of the claim, this is unclear as to whether all the cell piece units are connected in strings, the applicant is discussing one string which is overlapped or an alternative interpretation.  The applicant’s response could include clarity on the relationship between cell piece units and their orientation within the module.
Claim 15 depends from rejected independent claim 14 and is therefore rejected as well.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 20140124013A1) in view of Brose (DE 10348542A1, English machine translation is being provided with this Office Action).
Regarding claim 14, Morad discloses a method for preparing a solar cell piece unit, as shown in figure 2 wherein a least one solar cell piece unit group (any number of cells 10 in combination with any other number of cells 10) is arranged in a longitudinal (see Fig. 2) direction comprising at least two cell piece units (10) connected in a string (45) (¶50) and are sequentially arranged in an overlapped manner (see Fig. 2).  The solar cell piece unit comprises a front surface and a back surface (see Fig. 3 and 1A-1B), wherein the front surface is provided with a power generation area and front main gate lines (15) disposed at an edge of one side of the power generation area, wherein a plurality of thin gate lines (20) (see Fig. 1A, the term thin is subjective) is disposed on the power generation area, and the thin gate lines are connected to the front main gate lines (see Fig. 1A), wherein the back surface is provided with back main gate lines (30) and an aluminum back field (25) (¶40), and the front main gate lines and the back main gate lines are located on two opposite sides of the solar cell piece unit (see Fig. 3), wherein the front main gate lines and the back main gate lines of the solar cell piece unit are configured to respectively bond and conductively connect to the back main gate lines of an adjacent solar cell piece unit (¶42), and the front main gate lines of an other adjacent solar cell piece unit (see Fig. 3), wherein the method for preparing the solar cell piece unit comprises the steps of: 
providing a silicon chip layer (¶39-40 and 51, it should be noted that the chip layer in the instant spec is considered to be equivalent to the wafer as applicant also dices the chip to form individual cell piece units (see instant ¶94));
step 2: printing the corresponding front screen-printed pattern and the back screen-printed pattern on the front surface and the back surface of the silicon chip layer (¶¶39-40 and 51, it should be noted that the chip layer in the instant spec is considered to be equivalent to the wafer as applicant also dices the chip to form individual cell piece units (see instant ¶94)) wherein the front screen-printed pattern comprises the thin gate lines and the front main gate lines that are perpendicular to the thin gate lines, the front main gate lines are uniformly arranged at intervals along the length direction of the thin gate lines, and an edge of one side of the front screen-printed pattern is provided with front edge main gate lines (see Fig. 1A and 3); wherein
the back screen-printed pattern comprises the back main gate lines and an aluminum back surface field (it should be noted that the instant spec merely states an aluminum back surface field and thus any aluminum layer on the back surface can be considered as an aluminum back surface field), wherein the back main gate lines and the front main gate lines are uniformly disposed at intervals in the same direction, wherein an edge of one side of the back screen-printed pattern is provided with back edge main gate lines (see Fig. 1B), wherein the front edge main gate lines and the back edge main gate lines are respectively disposed on two opposite sides of the silicon chip layer (see Fig. 1A-1B and 3); 
step 3: cutting: using a cutting apparatus to cut the solar cell piece along a cutting line, thereby forming a plurality of cell piece units, wherein the silicon chip/wafer layer is cut into a plurality of independent cell piece units along the cutting line (¶37, it should be noted that a cutting apparatus and cutting lines are necessarily present in order to “dice” the solar cells to form the independent cell piece units); 

The solar cell module comprises at least two cell piece unit groups (any 1st number of cells 10 joined to any 2nd number of cells 10, herein for example purposes, Fig. 2 reads on this limitation wherein the 1st 3 cells are a 1st cell piece unit group and the 2nd 3 cells which follow are a 2nd cell piece unit group or as discussed in ¶58) connected with lead wires (70) (¶58).  (Herein the interconnect reads on the lead wire as it is wiring material which provides connections of the leads as described in the cited paragraphs)  Fig. 4 shows the lead wire to connect to the front main fate line (15) or back main gate line (the underside of left side attachment of each interconnect 70) at an outermost end and extend outwardly in a direction away from the cell piece unit group (2 interpretations: extension portions between the tabs 75 read on this extension as they have width or the bypass tabs 80 which extend outwardly from the units).
Morad discloses bonding multiple pieces (see Fig. 3) but does not explicitly disclose attaching the back main gate line of a second cell piece unit onto the first main gate line of the first cell piece unit, thereby bonding the two cell piece units; subsequently bonding a third cell piece unit to the second cell piece unit in the same way, repeating the above step until all the cell piece units are electrically bonded together, thereby completing the preparation of the solar cell piece. 
Brose discloses a photovoltaic module (title) where cells 10 are contacted by a conductive adhesive layer.  An adhesive is applied, the cell is bonded to the other layer, and additional cells are continuously attached (abstract). 
It would have been obvious to one having ordinary skill in the art to have modified the method of Morad such that bonding includes applying an electrically conductive bonding material and subsequently attaching the next cell and repeating the process as taught by Brose because utilizing a continuous method of contacting cells is well within the ambit of one of ordinary skill in the art. 
claim 15, Morad further discloses where the conductive bonding material is an electrically conductive adhesive (¶12). 
Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive. 
The applicant argues (starting on page 9) for Morad to not teach the new limitations to the claim.  More specifically, the applicant argues Morad to be silent to the discussion of lead wires simply stating “Moral is wholly silent regarding lead wires”.
The examiner disagrees as Morad teaches the use of connections between unit groups of cells in paragraph 50 via interconnects 70 interpreted to be lead wires as they provide the wiring connectivity described within the claims functioning as wires. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        02/24/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        02/24/2021